Fourth Court of Appeals
                                         San Antonio, Texas
                                              November 26, 2014

                                             No. 04-14-00584-CV

                                IN RE EL CABALLERO RANCH, INC.

                                      Original Mandamus Proceeding 1

                                                    ORDER

       On August 13, 2014, relator El Caballero Ranch, Inc. filed a petition for a writ of
mandamus. The court has considered relator’s petition, the responses and replies of the parties,
and has determined that relator is entitled to the relief requested. Accordingly, the petition for writ
of mandamus is CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

       The Honorable Stella Saxon is ORDERED to vacate that portion of the August 4, 2104
First Amended Order Granting Traditional and No-Evidence Motion for Summary Judgment of
Grace River Ranch, LLC granting Grace River Ranch, LLC the right to use and ability to maintain
the “Grace River Easement” as of August 14, 2014. The writ will issue only if we are notified that
Judge Saxon has not done so within fifteen days from the date of this order.

        The motion to strike filed by relator is DENIED.

        It is so ORDERED on November 26, 2014.


                                                                       _____________________________
                                                                       Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of November, 2014.

                                                                       _____________________________
                                                                       Keith E. Hottle, Clerk



1
 This proceeding arises out of Cause No. 13-04-00108-CVL, styled Grace River Ranch, LLC v. El Caballero Ranch,
Inc. a/k/a El Caballero, LLC and Laredo Marine, LLC v. Robert W. Brittingham, pending in the 218th Judicial District
Court, La Salle County, Texas, the Honorable Stella Saxon presiding.